Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2004

USA v. Woodward
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4600




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Woodward" (2004). 2004 Decisions. Paper 487.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/487


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-4600


                           UNITED STATES OF AMERICA

                                           v.

                              DAVID M. WOODWARD,
                                               Appellant
                                  ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Crim. No. 03-cr-00210)
                  District Judge: Honorable Donetta W. Ambrose
                                   ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   July 16, 2004
               Before: SLOVITER, BARRY, and WEIS, Circuit Judges.

                                  Filed July 19, 2004
                                    ____________

                                      OPINION




WEIS, Circuit Judge.

             Defendant David M . Woodward pleaded guilty to conspiracy to commit

mail fraud, in violation of 18 U.S.C. § 371. He was sentenced to 18-months incarceration

                                           1
and three years of supervised release, in addition to an order of restitution. He contends

that he should have been considered a minor participant and granted a reduced sentence.

              Co-defendant Paul Goldstine embezzled $559,588.82 from his employer,

Safeco Insurance Company. Woodward deposited Safeco checks in the amount of

$243,209.65 and remitted 80% of that amount to Goldstine. Woodward netted

approximately $48,000 from depositing and cashing 48 of these checks in his personal

bank account over a period of three and one-half years.

              The District Court commented that it had examined all of the conduct of

both defendants and concluded that Woodward’s role was particularly significant. The

judge added, “I don’t think the money tells the tale. I think the conduct tells the tale.”

She then denied the request for a downward departure under section 3B1.2 of the

Sentencing Guidelines.

              Woodward points out that Goldstine, who was sentenced to 30-months

incarceration, was charged with embezzling more than $500,000. In comparison, he

argues that the amounts for which he was held responsible indicate a minor role in the

overall scheme. We are not persuaded.

              Although Goldstine was the prime mover, Woodward was an active and

substantial participant in the embezzlement. We acknowledge that Woodward was a

respected member of the community, as well as a dedicated family man. Nevertheless,

his conduct requires substantial punishment.



                                               2
              We find no error in the District Court’s determination of the appropriate

sentence and, therefore, the Judgment of the District Court will be affirmed.




                                             3